IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

            
   
   
     

 
  

U.S. DISTRICT Cone?
Nort IRICT COUR]

  

AMARILLO DIVISION eT BG TEXAS
UNITED STATES OF AMERICA §
Plaintiff, ; CLERK, U.S. DISTRICFCOURT
v. : 9:20-CR-135-2-BR)
JOSE OMAR VAQUERA-QUIROGA
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 28, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jose Omar Vaquera-Quiroga filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Jose Omar Vaquera-Quiroga was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Jose Omar Vaquera-Quiroga; and ADJUDGES Defendant Jose Omar Vaquera-
Quiroga guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July [E-2001.

 

MATZHEW J‘ KACSMARYK
UNJMTED STATES DISTRICT JUDGE
